DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2020 has been entered.
Status of the Claims
Claims 1, 3, 5, 10, 12-14, and 18-22 are pending.
Claim 1 is objected to.
Claims 1, 3, 5, 10, 12-14, and 18-22 are rejected.
Claim Interpretation
Liu et al. RNACompress: Grammar-bases compression and informational complexity measurement of RNA secondary structure BMC Bioinformatics vol. 9, article 176 (Year: 2008) and Hosseini et al. A survey on Data Compression Methods for Biological Sequences Information vol. 7, article 56 (Year: 2016) are cited to show relevant prior art, which do not show the claimed structural data compression.
Independent claims 1, 21, and 22 are interpreted as requiring a step of removing nucleotide characters from one strand of a stem structure. Independent claim 19 is interpreted as requiring a step of adding complementary nucleotide characters to a strand of a stem structure.
The claims are no longer interpreted to invoke 35 U.S.C. 112(f) as stated in the Office action mailed 14 July 2020 in view of the amendment received 14 December 2020. 
Claim Objections
The objection to claim 9 in the Office action mailed 14 July 2020 is withdrawn in view of the cancellation of claim 9 in the amendment received 14 December 2020.
Claim 1 is objected to because of the following informalities: Claim 1 recites in line 4 “the RNA data file” which is the first recitation of a data file and should be amended to recite “an RNA data file.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The rejection of claim 10 under 35 U.S.C. 112(b) in the Office action mailed 14 July 2020 is withdrawn in view of the amendment received 14 December 2020.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 10, 12-14, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1, 21, and 22 recite a limitation of “RNA data in form of the RNA data file having thousands of RNA sequences corresponding to multiple bacterial and archaeal species.” Independent claim 19 recites a limitation of “RNA data representing sequence information and secondary structural information pertaining to thousands of RNA molecules.” The specification did not describe those limitations at the time of filing. At paragraph 73 the specification describes a working example that uses a database downloaded as an archive. Paragraph 73 states “The archive included 1,66,775 RNA sequences, comprising both rRNA and 
Claim Rejections - 35 USC § 101
The rejection of claims 1-5 and 9-22 under 35 U.S.C. 101 in the Office action mailed 14 July 2020 is withdrawn in view of the amendment received 14 December 2020. All independent claims now require determining secondary structures in thousands of RNA sequences which is too complex to be practical to be performed in the mind.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/           Primary Examiner, Art Unit 1631